PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wolosewicz, Jack
Application No. 14/293,112
Filed: 2 Jun 2014
For: CLIENT, COMPUTING PLATFORM, AND METHODS FOR CONDUCTING SECURE TRANSACTIONS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition for withdrawal of holding of abandonment filed January 11, 2021. This is also a decision on the petition, filed March 17, 2021, for expedited consideration of the above-identified petition, under 37 CFR 1.182.

The petitions are DISMISSED.

Petition for Expedited Consideration

The petition under 37 CFR 1.182 is DISMISSED for the reason stated below.

The petition is not properly signed. 37 CFR 1.33(b)(2) requires amendments and other papers filed in the application to be signed by a patent practitioner or the applicant. 37 CFR 1.4(d)(2)(iii) states that if an S-signature is used, the signer’s name must be presented in printed or typed form preferably immediately below or adjacent the S-signature. The practitioner’s law firm name is presented below the S-signature, and the law firm is named after the practitioner, but the signer’s name, in itself, has not been presented immediately below or adjacent the S-signature, or anywhere on the petition. As such, the petition is considered unsigned and cannot be accepted.  A properly signed petition must be submitted if reconsideration is desired.

A properly signed petition for expedited consideration must be filed if expedited consideration is desired. 

Petition to Withdraw Holding of Abandonment

The petition to withdraw holding of abandonment is also not properly signed and is therefore DISMISSED. As indicated above, the paper is therefore considered unsigned and cannot be treated on its merits.

A renewed, properly signed petition to withdraw holding of abandonment must be filed if reconsideration is desired.
Requirement for Ratification

It is further noted that the signature on the request for continued examination (RCE) and submission under 37 CFR 1.114 filed August 31, 2020 is improper, as the papers were also improperly signed in the same manner as the petition. When responding to this decision, applicant must furnish a duplicate RCE and submission under 37 CFR 1.114 properly signed or ratify the above papers by submitted a paper properly signed by applicant which states, “The signature(s) on this paper serve to ratify the papers filed August 31, 2020 which were inadvertently improperly signed.” See MPEP § 502.02, 714.01(a) and 37 CFR 1.4(h). This serves to clarify the record and advance prosecution.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)